Per Curiam:
The 19th, 20th, 21st, 22d and 23d findings of fact are not only against the weight of evidence but are without any evidence to sustain them, and likewise are the 13th and 14th findings of fact. The 9th, 10th, 11th and 12th findings of fact are not supported sufficiently by the evidence. This situation requires a reversal of this judgment and a new trial, costs to abide the event. Inasmuch as a pi-tor similar j udgment in this action was likewise reversed by this court (136 App. Div. 382), this court now takes occasion to state that it must not be understood in any way as being of opinion that there may not be a recovery of judgment by the plaintiff in this action on a new trial, on sufficient proofs and a consistent determination of the facts presented by the proofs. That question is left entirely open. The judgment is reversed upon the law and facts, and a new trial is granted, costs to abide the final award of costs. Jenks, P. J., Thomas, Carr, Woodward and Rich, JJ,, concurred. Judgment reversed and new trial granted, costs to abide the final award of costs.